People v Gragg (2019 NY Slip Op 08215)





People v Gragg


2019 NY Slip Op 08215


Decided on November 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2018-06250
2018-06251
2018-06252
 (Ind. No. 2619/16; S.C.I. Nos. 258/18, 259/18)

[*1]The People of the State of New York, respondent,
vEric Gragg, appellant.


Janet E. Sabel, New York, NY (William B. Carney of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (Johnnette Traill and Roni Piplani of counsel; Manipal Singh on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Queens County (Michael Aloise, J.), all imposed April 12, 2018, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
Contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte , 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court